Mobley, Justice.
1. The trial court did not err in finding the husband in contempt of court for failure to comply with the provision of the judgment in a divorce and alimony proceeding, which awarded to the wife as' support for the children, in addition to- a monthly allowance, the sum of $100 per year for each child, payable one half at Easter and one half at the commencement of the school term, where the uncontradicted evidence is that he did not comply with the order as to payment of the amount due at Easter, 1966, and his financial inability to do so was not shown. The father was not entitled to- credit himself on the judgment for $100 at Easter with any amount that he may have voluntarily and without consent spent on clothes for the children (Taylor v. Taylor, *514216 Ga. 767, 769 (119 SE2d 571)), even though the parties had prior to the divorce and alimony decree agreed that the husband would pay this' amount twice each year at stated times for such purpose. The decree clearly and plainly awarded the additional amount without reference to any prior agreement among the parties, and the words of the decree control. Amos v. Amos, 212 Ga. 670 (95 SE2d 5). Nor would the fact that the mother had agreed at times for the husband to buy certain of the children certain clothes in lieu of paying the $100 relieve him of payment of the amount due at Easter, 1966, where she had not agreed for him to buy clothes rather than pay in money the amount due, and where she had protested his threat to do so. The evidence amply supported the judgment of the trial judge finding the defendant in contempt of court for failure to pay the alimony when due, and there was no abuse of discretion on his part in so finding.
Submitted September 12, 1966
Decided September 22, 1966.
Leon A. Wilson, II, for appellant.
Thomas A. Parker, J. Baker McGee, for appellee.

Judgment affirmed.


All the Justices concur.